DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9, 11-21 and 24-36 are allowed.
Independent claims 1, 11, 16 and 26 directed to a methods and apparatuses for performing open loop timing control for a 2-step RACH.  The independent claims were amended to further define the claimed invention and also further differentiate from the previously-applied prior art references.  Specifically, independent claims 1 and 16 were similarly amended to show: “…receiving, from a base station, a system information block (SIB) or a radio resource control (RRC) signaling, wherein the SIB or RRC signaling includes information indicative of a transmission gap adjustment (TGA) configuration, and wherein the TGA configuration includes a TGA granularity and a TGA rangand transmitting, a first message of a two-step random access channel (RACH) procedure to the base station while: a timing alignment (TA) timer of the UE is inactive and the UE is operating in an RRC connected state, or the UE is operating in an RRC inactive state, wherein transmitting the first message comprises applying, a TGA based on the TGA configuration to a preamble of the first message or a payload of the first message.”  On the other hand, independent claims 11 and 26 were similarly amended to show: “…transmitting, a system information block (SIB) or radio resource control (RRC) signaling, wherein the SIB or the RRC signaling includes information indicative of a transmission gap adjustment (TGA) configuration, and wherein the TGA configuration includes a TGA granularity and TGA range; and receiving, a first message of a two-step random access channel (RACH) procedure from a user equipment (UE) while: a timing alignment (TA) timer of the UE is inactive and the UE is operating in an RRC connected state, or the UE is operating in an RRC inactive state, wherein the first message is indicative of application of a TGA based on the TGA configuration to transmission of a preamble of the first message or a payload of the first messag

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the prior art(s) as cited to show the claimed subject matter as detailed in the independent claims.  Examiner submits that the limitations entered into the independent claims are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.  

Previously-cited Loehr et al. (US 2020/0100299) and Yang et al. (US 2021/0227577)  taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210168862 A1 – relates to performing random access subject to Listen-Before-Talk (LBT) in an NR-U Sewing Cell with multiple models.
US 20200187264 A1 - related to mobile communications and, more particularly, to resource configuration for message A (MsgA) in a two-step random access channel (RACH) procedure in mobile communications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413